Citation Nr: 0626994	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-18 550	)	DATE
	)
	)


THE ISSUE

Whether a January 1984 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to a total 
disability rating based on individual unemployability (TDIU 
rating), should be revised or reversed on the basis of clear 
and unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  T. C. Javi, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from May 1967 to February 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on a March 2004 motion from the veteran alleging CUE 
in a January 1984 Board decision which denied restoration of 
a TDIU rating.  A March 2004 motion for reconsideration of 
the January 1984 Board decision was denied by the Board in 
August 2004.  


FINDINGS OF FACT

1.  A February 1973 RO decision granted a TDIU rating, 
effective November 13, 1972.  

2.  A December 1980 RO decision terminated the TDIU rating, 
effective February 28, 1981.  

3.  The January 1984 Board decision, failed to consider the 
pertinent laws and regulations for reduction and had this 
error not been made, it would have manifestly changed the 
outcome of the claim.  


CONCLUSION OF LAW

The January 1984 Board decision, which denied entitlement to 
a TDIU rating, was based on clear and unmistakable error, and 
a TDIU rating is restored.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 3.105, 3.343, 3.344, 20.1403, 20.1406 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) do not apply to claims of CUE as such claims are based 
on the evidence of record and law in effect at the time of 
the challenged VA decision.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations codified at 38 C.F.R. §§ 20.1400-1411.  

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a).  Generally, CUE is present when either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. § 
20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Prior to the January 1984 Board decision, the RO made several 
rating decisions, including a February 1973 decision which 
granted a TDIU rating, effective November 13, 1972.  In a 
December 1980 decision, the RO terminated the veteran's TDIU 
rating, effective February 28, 1981, noting that the veteran 
was imprisoned for life.  The veteran received notification 
of the termination in a January 1981 letter.

In the January 1984 Board decision, the issue was 
characterized as "entitlement" to TDIU benefits; however, 
that appeal arose from the RO's December 1980 termination of 
that rating after it had been in effect for slightly over 
eight years.  The question before the Board at that time was 
in fact the propriety of that reduction in rating.  

The veteran essentially contends that the January 1984 Board 
decision, as it pertained to restoration of a TDIU rating, 
was clearly and unmistakably erroneous.  The veteran, through 
his attorney, argues that he was not provided the necessary 
due process pursuant to 38 C.F.R. § 3.105.  It is also 
alleged that the Board failed to make a finding that there 
was material improvement in the veteran's condition based on 
38 C.F.R § 3.343.  

At the time of the Board's January 1984 decision, the 
regulations pertinent to continuance or reduction of total 
disability ratings were as follows:  Total disability ratings 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in the physical or 
mental condition.  38 C.F.R. § 3.343(a) (1984).  

In reducing a rating of 100 percent service-connected 
disability based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application, but 
caution must be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c) (1984).  Under 3.105(e) 
(1984), where reduction is considered warranted, the veteran 
will be notified at his latest address of record of the 
action taken and furnished detailed reasons therefore, and 
will be given 60 days for the presentation of additional 
evidence.  

In this case, the veteran was notified in January 1981 that 
the TDIU had been discontinued, but was not notified that he 
had 60 days to present additional evidence.  The veteran's 
representative has argued that the veteran may not have 
received the January 1981 notice at all; however, the Board 
notes that the notice itself is deficient in that it did not 
reference the 60 days within which to submit evidence.  The 
January 1984 Board decision does not identify 38 C.F.R. §§ 
3.105 or 3.344 as regulations pertinent to its decision, nor 
are those provisions cited in the Discussion and Evaluation 
section.  

Thus, the Board must now conclude that in the 1984 Board 
decision, the statutory and regulatory provisions extant at 
the time were incorrectly applied.  This is CUE warranting 
revision of the Board's decision.  Had that decision not been 
made, it would have manifestly changed the outcome.  The 
United States Court of Appeals for Veterans Claims (Court) 
has consistently held that where an RO reduces a veteran's 
disability rating without following the applicable VA 
regulations, the reduction is void ab initio.  See Kitchens 
v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 596 (1991).


ORDER

As the January 1984 Board decision that denied entitlement to 
a TDIU was clearly and unmistakably erroneous, the 
appellant's motion is granted and a TDIU is restored, subject 
to the law and regulations governing the disbursement of VA 
monetary benefits.  




                       
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



